On the return of the writ of habeas corpus herein, with production of relators waived, (1) the writ is dismissed as to relators Arthur Bennett, Bernard Holston, Homer Mathis, Walter Jennings, Irving Pegues, Ferdinando Lopez, Fernando Rodriguez and Buster Sanders, without costs and without prejudice to such application they may be advised to make to dismiss the indictments against them for failure to prosecute under the principles laid down in People v. Ganei (27 N Y 2d 418, cert. den. 402 U. S. 924); and (2) the writ is dismissed as to relators James Molina and Felix Rodriguez, without costs (see People ex rel. Franklin v. Warden, 41 A D 2d 531). Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.